 In the Matter ofSOUTHERNPRISON -COMPANYAND SOUTHERN STEELCOMPANYandINTERNATIONAL ASSOCIATIONOF BRIDGE, -STRUCTURALAND ORNAMENTAL IRON WORKERS, SHOPMEN'S LOCAL 583Case No. 16-R-713.Decided November13, 1943Messrs. J. C. HallandArley V. Knight,both of San Antonio, Tex.,for the Company.Messrs. John PeaceandR. E. Swayze,both of San Antonio, Tex.,for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Bridge,Structural and Ornamental Iron Workers, Shopmen's Local 583,herein called the Union, alleging that a question affectingcommercehad arisen concerning the representation of employees of SouthernPrison Company and Southern Steel Company, San Antonio,Texas,herein called the Companies, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before BlissDaffan, Trial Examiner.Said hearing was held at San Antonio,Texas, on October 13 and 14, 1943.The Companies and the Unionappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error, and are hereby affirmed.All parties were afforded an opportunity to file briefs with theBoard.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSouthern Prison Company and Southern Steel Company, bothTexas corporations,are principally engaged at the present time in themanufacture of criticalwar materialsfor the United States Army.53 N. L. R. B., No. 108..604 SOUTHERN PRISONCOMPANY605In the course and conduct of their business, the Companies receivesubstantial amounts of raw materials from points outside the State ofTexas; they also ship substantial percentages of their finished productsto points outside the State of Texas.'The Companies admit thatthey are engaged in commerce within the meaning of the NationalLabor Relations Act.If.THEORGANIZATION INVOLVEDInternational Association of Bridge, Structural and OrnamentalIron Workers, Shopmen's Local 583, is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Companies refuse to recognize the Union as the exclusivebargaining representative of their employees until the Union hasdemonstrated its majority status by means of an election.Statements of the Field Examiner, introduced into evidence both atand subsequent to the hearing, indicate that the Union represents asubstantialnumber of employees in the unit hereinafter foundappropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Companies within the meaningof Section 9 (c) and Section 2 (6) and (i) of the Act.IV.THE APPROPRIATE UNITThe Union seeks to represent a unit consisting of all productionand maintenance employees of the Companies with the exception ofclerical, technical, and supervisory employees.The Companies, while'In a prior proceeding,the recorddisclosedthat the SoutheinPrison Company is nor-mally engaged in the manufacture,sale, distribution,and installation of iron and steelprison and jail equipment,and that the SouthernSteelCompany isnormally engaged inthe manufacture,sale, distribution,and installation of tanks, butane systems, and othersteel and ironequipment.Itwas admittedin that proceeding that the Companies aresubject to the Board's jurisdiction.See MatterofSouthernPrison Company,46 N. L. R. B.1268.2 The Field Examiner originallyreported that the Unionsubmitted82 designation cardsbearing apparently genuine andoriginalsignatures;that becausehe could notobtain apay roll ofthe Companiesliewas unable to check saiddesignationsand to ascertain howmany of thenavies appearingon the designations also appeared on the Companies' pay rollSubsequentto the hearing, the FieldExaminer, having obtaineda pay rollof the Com-panies, prepared a second statement,which was introducedinto evidence.In this state-ment he reportedthat the Unionsubmitted a totalof 96 designation cards, of which 73 borethe apparently genuine originalsignatures of persons whose names appealedupon theCompanies'pay rollof October 2, 1943 ;and that saidpay roll contained a total of 178names of persons engaged withinthe unit hereinafter found appropriatewe find that theabove showing is substantial.SeeMatterof Remington-Rand, Inc,40 N. L. R. B. 1100,Cf.Matterof Semon Bache&Co., 39 N. L R. B. 1216559015-44-vol. 53-40 606DECISIONS OF NATIONALLABOR RELATIONS BOARDagreeing substantially to the foregoing unit, contend thatmaintenanceemployees are not properly included withinsaid unit.Maintenance employees:The Companies employ four individualswhom they designate as maintenance employees.These persons areengaged in the maintenance of the Companies' machinery, lights, andequipment throughout the plant, and are responsible to the shopsuperintendent.One of them is called the chief maintenance man andthe remaining three work under his direction and supervision.Al-though he performs substantially the same amount of physical laboras the other maintenance employees, the chief maintenance man pos-sessesthe power to make recommendations with respect to the hiringand discharge of those working under his supervision. In accordancewith our usual practice, we shall exclude the chiefmaintenance manfrom the unit hereinafter found appropriate.However, in accord-ance with our usual policy, we shall include the remaining mainte-nance employees within the unit hereinafter found appropriate.We find that all production and maintenance employees of the Com-panies, excluding clerical and technical employees, the chiefmainte-nance men, and all other- supervisory employees who have the powerto hire, promote, discharge, discipline, or otherwiseeffectchanges inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot.The companiesobject to the inclusion within the unit of employees whom they charac-terized at the hearing hereinas transients.They contend that theseemployees have no intention of becoming regular employees, and lacksufficient interest to warrant their inclusion within the unit ; they,therefore,arguethat eligibility to vote in the election should be lim-ited to those employees who have been engaged by the Companies fora period of at least 6 months. The record discloses that the Companieshave a high turnover in personnel and that in order to maintain pro-duction, they employ whatever labor is available, without any appar-ent recourse to seniority or other rules.However, all employees en-gaged by the Companies are hired on a permanent basis, and no dis-tinction is made, either on the pay roll or elsewhere, between the al-leged transients and the so-called regular employees.Under thesecircumstances, we are of the opinion that the position taken by theCompanies is untenable.3 In accordance with our, usual practice, we8SeeMatter of BisbeeLinseed Company,34 N. L. R. B. 272. Cf.Matterof Nevada-California ElectricCorporation,20 N. L.R. B. 79. SOUTHERN PRISOT" COMPANY607shall direct that an election be held among those employees in the ap-propriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTIONOF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDntrmiu that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Southern PrisonCompany and Southern Steel Company, San Antonio, Texas, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Six-teenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by International Association ofBridge, Structural and Ornamental Iron `Yorkers, Shopmen's Local583, affiliated with the American Federation of Labor, for the pur-poses of collective bargaining.